    Case 1:20-cv-00001-JB-N Document 1 Filed 10/30/19 Page 1 of 15                PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA
                                  Fort Pierce Division

                                  CASE NO.: 2:19-cv-14411

SHAYNA MORALES,

        Plaintiff,

vs.

FASTRX, INC.
f/k/a DOC RX, CO., INC.,

      Defendant.
___________________________________/

                                  NOTICE OF REMOVAL

       Defendant DocRX Inc. (“DocRX”), improperly identified as FASTRX, INC. f/k/a/ DOC

RX, CO., INC. in Plaintiff’s Complaint,1 respectfully files this Notice of Removal, and, in

support, states as follows:



1
  Based on the Florida Department of State’s corporate entity records, FASTRX, INC. f/k/a/
DOC RX, CO., INC. (“FASTRX”) appears to have been a Florida corporation that was
administratively dissolved in 1998 and that maintained a principal address in Miami, Florida.
[See Fla. Sec’y of State Entity Records, Exhibit A.] While Plaintiff names FASTRX in her
Complaint, DocRX acknowledges that it employed Plaintiff and that it is the entity Plaintiff is
suing. It is clear from the record that DocRX is the proper defendant. For example, Plaintiff
alleges claims against her former “employer,” and her employment agreement was with
“DocRX, Inc., an Alabama corporation . . . having its principal office at 4636 Bit and Spur Road,
Suite A, Mobile, Alabama 36608.” [See Employment Agreement, Exhibit D-4.] Moreover,
Plaintiff’s counsel directed service of the Complaint via certified mail to “DocRX, Inc.” at the
same Mobile, AL address, and included a form Waiver of Service of Summons with the name
“DocRX, Inc.” appended to the signature block. [See Waiver of Service and Cover Letter,
Exhibit B.] Finally, Plaintiff’s Complaint follows her filing of a Charge of Discrimination with
the EEOC that identified “Doc RX” as her former employer, with a street address of 4636 Bit
and Spur Road, Suite A, Mobile, AL 36608. [See EEOC Charge of Discrimination, Exhibit C.]
As evidenced by the attached Declaration of Brian Ward, DocRX’s CEO and Founder, DocRX
has never operated as “FASTRX,” “DOC RX, CO., INC.,” or any derivations thereof, and
DocRX has never been a Florida entity nor maintained any corporate offices in Florida. [See
Decl. of Brian Ward, ¶¶ 2–3 Exhibit D.] DocRX has been in continued existence since 2008
 Case 1:20-cv-00001-JB-N Document 1 Filed 10/30/19 Page 2 of 15                     PageID #: 2



     I.        INTRODUCTION

          1.     This lawsuit is a civil action within the meaning of the Acts of Congress relating

to the removal of cases. Plaintiff Shayna Morales (“Plaintiff”) instituted the civil action on

September 13, 2019, by filing a Complaint (the “Complaint”), which was assigned case number

2019CA001788, in the Circuit Court of the Nineteenth Judicial Circuit in and for St. Lucie

County, Florida. A true and correct copy of all process and pleadings filed in the state court is

attached hereto as Exhibit E.

          2.     Plaintiff’s Complaint arises from her employment with DocRX, an Alabama

corporation, and alleges two causes of action under the Florida Civil Rights Act of 1992, Florida

Statutes § 760, et seq. (the “FCRA”). Specifically, Plaintiff alleges DocRX “discriminated

against the Plaintiff in the terms and conditions of her employment and has denied the Plaintiff

continued employment because of her handicap [breast cancer]” and allegedly failed to provide

her reasonable accommodations. [Ex. E, Complaint, ¶¶ 23, 30.]

          3.     DocRX was served with the Complaint on September 30, 2019, and executed a

waiver of service of a summons on October 16, 2019, pursuant to Florida Rule of Civil

Procedure 1.070(i). Because this Notice of Removal is filed within thirty days after service of

the Complaint upon DocRX and DocRX’s waiver of service of a summons, it is timely under 28

U.S.C. § 1446(b).

          4.     This action is one over which this Court has original jurisdiction under 28 U.S.C.

§ 1332, and is one that may be removed to this Court pursuant to 28 U.S.C. §§ 1441 and 1446



and has never been known by any other name (except, briefly, Gulf Coast Pharmacy Services,
Inc., from September 4, 2008 to March 2, 2009). [Id. at ¶ 3] DocRX has maintained its office at
4636 Bit and Spur Road, Suite A, Mobile, AL 36608 since March 17, 2010, and, in that time, no
entity named “FASTRX,” “DOC RX, CO., INC.,” or any derivations thereof, has ever operated
out of the same address. [Id.]


                                                 2
 Case 1:20-cv-00001-JB-N Document 1 Filed 10/30/19 Page 3 of 15                       PageID #: 3



because complete diversity of citizenship exists and the amount in controversy exceeds the sum

or value of $75,000, exclusive of interest and costs.

         5.     The United States District Court for the Southern District of Florida, Fort Pierce

Division, is the division of said Court for the county in which said case is pending, and DocRX

properly seeks to remove this action to this Court.

   II.        COMPLETE DIVERSITY OF CITIZENSHIP EXISTS

         6.     Plaintiff alleges in her Complaint that she is a resident of St. Lucie County Florida

[see Ex. E, Complaint, at ¶ 4], and the evidence confirms that Plaintiff is a citizen of Florida.

         7.     Diversity of citizenship is determined by the parties’ citizenship “at the time of

filing suit,” and, for natural persons, “[c]itizenship is equivalent to ‘domicile’ for purposes of

diversity jurisdiction.” McCormick v. Aderholt, 293 F.3d 1254, 1257 (11th Cir. 2002).               A

person’s domicile, in turn, is “the place of his true, fixed, and permanent home and principal

establishment, and to which he has the intention of returning whenever he is absent therefrom.”

Id. (quotations omitted). When determining an individual’s domicile, the Court may consider

“several types of evidence, including, but not limited to, the party’s affidavit, deposition

testimony, driver’s license, tax returns, banking statements, voter registration, medical records,

utility phone bills, employment records, vehicle registration, professional licenses, membership

in religious, recreational and business organizations, location of real property and place of

employment.” Est. of Cochran by and through Pevarnek v. Marshall, 2017 WL 5899200, at *2

(M.D. Fla. Nov. 30, 2017). “Under federal law, there is a presumption that a person’s domicile

remains the same until that person proves that it has changed.” Timbercreek Asset Mgt., Inc. v.

De Guardiola, 2019 WL 947279, at *4 (S.D. Fla. Feb. 27, 2019) (internal quotations and

brackets omitted).




                                                  3
 Case 1:20-cv-00001-JB-N Document 1 Filed 10/30/19 Page 4 of 15                    PageID #: 4



       8.      Here, the following evidence demonstrates Plaintiff was domiciled in the State of

Florida at the time she filed her Complaint and as of the date of this Notice of Removal:

               a. Plaintiff alleges in her Complaint that she is a resident of St. Lucie County,

                  Florida. [See Ex. E, Complaint, ¶ 4.]

               b. On or about February 19, 2019, Plaintiff submitted a Charge of

                  Discrimination to the EEOC Miami District Office wherein Plaintiff declared

                  under penalty of perjury that her street address was in Port St. Lucie, Florida.

                  [See Ex. C, EEOC Charge of Discrimination.]

               c. Plaintiff maintains a Florida driver’s license. [See S. Morales Fla. Driver’s

                  License, Exhibit D-5.]

               d. Plaintiff owns real property in St. Lucie County, Florida. [See S. Morales

                  Warranty Deed, Exhibit F.]

               e. In connection with her employment with DocRX, Plaintiff executed a Form

                  W-4 in 2018 declaring under penalty of perjury that she maintained a home

                  address in Port St. Lucie, Florida. [See S. Morales Form W-4, Exhibit D-6.]

               f. In connection with her employment with DocRX, Plaintiff provided a void

                  check in 2018 for payroll purposes evidencing her address was in Port St.

                  Lucie, Florida. [See S. Morales Void Check, Exhibit D-7.]

               g. On April 29, 2017, Plaintiff filed a Voluntary Petition for Chapter 7

                  Bankruptcy in the United States Bankruptcy Court for the Southern District of

                  Florida in which she declared under penalty of perjury that she lives in Port

                  Saint Lucie, Florida.      [See S. Morales Voluntary Petition for Ch. 7

                  Bankruptcy, Exhibit G.]




                                                4
 Case 1:20-cv-00001-JB-N Document 1 Filed 10/30/19 Page 5 of 15                    PageID #: 5



          9.      Defendant DocRX is an Alabama corporation with its principal place of business

in Mobile, Alabama. [Ex. D, Decl. of Brian Ward, at ¶ 2.] Therefore, DocRX is an Alabama

citizen for purposes of diversity jurisdiction. See 28 U.S.C. § 1332(c)(1).

   III.         THE AMOUNT IN CONTROVERSY REQUIREMENT IS SATISFIED

          10.     Pursuant to 28 U.S.C. § 1446(c)(2)(A), DocRX asserts that the amount in

controversy exceeds the sum of $75,000, exclusive of interest and costs. Plaintiff does not

identify the amount of her alleged damages, but broadly requests “all damages recoverable under

the Florida Civil Rights Act of 1992, including punitive damages, as well as costs, expenses,

attorneys fees, and any other lawful relief this Court deems to be just and proper.” [Ex. E,

Complaint, p. 5.] The FCRA authorizes courts to award back pay; front pay; punitive damages;

“compensatory damages, including, but not limited to, damages for mental anguish, loss of

dignity, and any other intangible injuries”; other “affirmative relief from the effects of the

[allegedly discriminatory] practice”; and “reasonable attorney’s fees and costs to the prevailing

party.” Fla. Stat. Ann. § 760.11(5).

          11.     Where, as here, a plaintiff has made an unspecified demand for damages, “the

defendant is required to show that by a preponderance of the evidence that the amount in

controversy can more likely than not be satisfied.” Kirkland v. Midland Mortg. Co., 243 F.3d

1277, 1281 n.5 (11th Cir. 2001). In assessing the amount in controversy, the Court is not limited

to the information in a plaintiff’s complaint, but may also consider affidavits, declarations, and

other evidence submitted by the defendant to support removal. Cantor v. Hartford Ins. Co. of the

Midwest, 2010 WL 11596736, at *1 (S.D. Fla. June 15, 2010) (“Defendant may introduce its

own affidavits, declarations, or other documentation—provided, of course, that removal is

procedurally proper.”); Fowler v. Safeco Ins. Co. of Am., 915 F.2d 616, 617 (11th Cir. 1990)




                                                 5
 Case 1:20-cv-00001-JB-N Document 1 Filed 10/30/19 Page 6 of 15                    PageID #: 6



(“Defendants have the opportunity to submit affidavits, depositions, or other evidence to support

removal.”).

       12.     DocRX in no way intends to imply or suggest that Plaintiff will prevail in this

action or recover any of the amount in controversy.           Rather, DocRX vehemently and

categorically denies it has violated the FCRA. Nevertheless, the appropriate inquiry at this

juncture under Eleventh Circuit precedent is not whether Plaintiff will recover the jurisdictional

amount in controversy, but whether Plaintiff could recover at least $75,000. See McDaniel v.

Fifth Third Bank, 568 Fed. Appx. 729, 732 (11th Cir. 2014) (“For purposes of establishing

jurisdiction, it is enough to show that [s]he could.”).

       13.     In assessing the amount in controversy, “Eleventh Circuit precedent permits

district courts to make reasonable deductions, reasonable inferences, or other reasonable

extrapolations from the pleadings to determine whether it is facially apparent that a case is

removable. Put simply, a district court need not suspend reality or shelve common sense in

determining whether the face of a complaint . . . establishes the jurisdictional amount.” Roe v.

Michelin N.A., Inc., 613 F.3d 1058, 1062 (11th Cir. 2010) (quotations omitted). Moreover,

“when analyzing the amount in controversy, the district court is precluded from inquiring into

the amount a party is likely to receive on the merits.” McDaniel, 568 Fed. Appx. at 731.

Instead, the defendant “need only prove the jurisdictional facts necessary to establish that . . .

damages in an amount necessary to reach the jurisdictional minimum are at issue—that is, that

such damages could be awarded.” Id. (emphasis in original).

       14.     Here, the amount in controversy requirement is easily satisfied by Plaintiff’s

claims for back pay, front pay, compensatory damages, punitive damages, and attorneys’ fees, all




                                                  6
    Case 1:20-cv-00001-JB-N Document 1 Filed 10/30/19 Page 7 of 15                  PageID #: 7



of which are within the ambit of “all damages recoverable under the” FCRA and “any other

lawful relief,” which Plaintiff demands in her Complaint. [Ex. E, Complaint, p. 5.]

        15.    Back Pay and Front Pay. Damages recoverable under the FCRA may include

“back pay” and “front pay.” Fla. Stat. Ann. § 760.11(5) (authorizing award of back pay in civil

action under the FCRA); Haines City HMA, Inc. v. Carter, 948 So. 2d 904, 906 n.2 (Fla. 2d Dist.

App. 2007) (recognizing front pay as a remedy under FCRA).

        16.    In calculating the potential amount of back pay at issue for jurisdictional

purposes, it is proper to calculate the figure from the date of termination through the prospective

trial date. E.g., Kok v. Kadant Black Clawson, Inc., 274 Fed. Appx. 856, 857 (11th Cir. 2008)

(“[D]istrict court correctly concluded” amount in controversy satisfied where defendant

calculated plaintiff’s “recovery for back pay from the date of his termination to trial to equal

$94,963.”); Messina v. Chanel, Inc., 2011 WL 2610521, at *2 (S.D. Fla. July 1, 2011)

(calculating back pay from date of termination until the “time of trial” for purposes of

jurisdictional amount in controversy).2

        17.    A reasonable estimate of a trial date would be approximately one year from the

date of removal (i.e., October 30, 2020),3 and courts generally find twelve months of front pay to

be appropriate for establishing the jurisdictional amount in controversy. E.g., Wineberger v.



2
  While this Court has calculated the amount of back pay both as of a prospective trial and as of
the date of removal, compare Morgan v. Sears, Roebuck, and Co., 2012 WL 2523692, at *2
(S.D. Fla. June 29, 2012) (finding “it is appropriate to use the trial date . . . to calculate the
probable back pay of Plaintiff” in FCRA action), with Falci v. Menzies Aviation, Inc., 2011 WL
13214122, at *1 (S.D. Fla. Jan. 12, 2011) (date of removal), DocRX respectfully submits that the
amount should be calculated as of the date of trial because this approach is not only better
reasoned but is also consistent with the Eleventh Circuit’s ruling in Kok, 274 Fed. Appx. at 857.
3
  Local Rule 16.1(a)(3) indicates “[t]he majority of civil cases will be assigned to a standard
[case management] track,” and Local Rule 16.1(a)(2)(A) provides that, in a case assigned to a
standard track, “discovery shall be completed within 180 to 269 days from the date of the
Scheduling Order.


                                                7
    Case 1:20-cv-00001-JB-N Document 1 Filed 10/30/19 Page 8 of 15                    PageID #: 8



Racetrac Petroleum, Inc., 2015 WL 225760, at *3 (M.D. Fla. Jan. 16, 2015) (considering

calculation of “twelve months of front pay” for purposes of jurisdictional analyses), aff’d 672

Fed. Appx. 914, 917 (11th Cir. 2016) (“[T]he district court correctly considered front pay” in

assessing jurisdictional amount in controversy for FCRA claim); Brown v. Cunningham Lindsey

U.S., Inc., 2005 WL 1126670, at *5 (M.D. Fla. May 11, 2005) (“[A]dding one year of front pay”

to one year of back pay to find minimum amount in controversy requirement satisfied).

        18.    During the term of her employment with DocRX, Plaintiff was entitled to a salary

of $5,416.67 per month, or approximately $1,354.17 per week.                [Ex. D-4, Employment

Agreement, at § 5(a).]      Plaintiff alleges she was terminated on January 7, 2019. [Ex. E,

Complaint, at ¶ 21.] Accordingly, from January 7, 2019, through an estimated trial date of

October 30, 2020 (a period of 94 weeks), Plaintiff has unmitigated back pay equal to

$127,291.99 in controversy.4 In addition, a reasonable calculation of one year of front pay

equals $65,000. Based on the estimated back pay and front pay potentially recoverable by

Plaintiff, Plaintiff’s claim for lost wages alone well exceeds the minimum amount in controversy

required by 28 U.S.C. § 1332(a). See Messina, 2011 WL 2610521, at *2 (jurisdictional amount

in controversy satisfied because “[a]t the time of trial . . . Plaintiff will have accrued over

$75,000 in lost wages.”).

        19.    Compensatory and Punitive Damages. The FCRA allows for an award of

“compensatory damages, including, but not limited to, damages for mental anguish, loss of

dignity, and any other intangible injuries . . . .” Fla. Stat. § 760.11(5). Plaintiff’s Complaint also

specifically requests punitive damages, which may be awarded in an amount up to $100,000


4
  Even if the Court were to calculate back pay as of the date of removal (equal to $56,875.14),
the $18,124.87 difference necessary to exceed the jurisdictional minimum is easily satisfied by
the amounts of front pay, compensatory damages, punitive damages, and attorneys’ fees that are
also “in controversy” in this case.


                                                  8
    Case 1:20-cv-00001-JB-N Document 1 Filed 10/30/19 Page 9 of 15                  PageID #: 9



under the FCRA. Fla. Stat. § 760.11(5). While DocRX has done nothing that would entitle

Plaintiff to any damages, much less punitive damages, the law requires that, at this early stage of

the proceedings, Plaintiff’s request for punitive damages must be considered. Holley Equip. Co.

v. Credit All. Corp., 821 F.2d 1531, 1535 (11th Cir. 1987) (“When determining the jurisdictional

amount in controversy in diversity cases, punitive damages must be considered, unless it is

apparent to a legal certainty that such cannot be recovered.”) (citations omitted) (emphasis

added).

          20.   While Plaintiff does not place a monetary value on the compensatory or punitive

damages she seeks, it is evident she believes the alleged events supporting her claims entitle her

to significant damages in this action. Specifically, Plaintiff alleges she was terminated because

of her breast cancer diagnosis and, in a January 14, 2019 letter, her counsel represented that

“[t]he emotional despair that Shayna has already experienced is difficult to put into words, but

overwhelmingly apparent.”5 [1/14/2019 Letter from C. Levy, Esq., p. 2, Exhibit H.] Plaintiff’s

counsel wrote further: “Clearly, it is more cost-effective for DocRX to resolve this with Shayna

as opposed to dealing with her in litigation over the next several years. Specifically, disability

cases involving cancer patients usually result in significantly high awards, especially when the

facts are as clear as they are here.” [Id.] Based on a Westlaw review of published verdicts in

Florida, the average plaintiff’s award of compensatory and punitive damages to cancer patients

for disability discrimination claims under the FCRA and Americans with Disabilities Act




5
  The Court may consider information contained in a pre-suit demand letter from Plaintiff’s
counsel in evaluating the amount in controversy. E.g., Katz v. J.C. Penney Corp., Inc., 2009 WL
1532129, at *4 (S.D. Fla. June 1, 2009).


                                                9
Case 1:20-cv-00001-JB-N Document 1 Filed 10/30/19 Page 10 of 15                     PageID #: 10



(“ADA”)6 is $4,056,667.7 More broadly, a Westlaw review of published verdicts indicates the

average plaintiff’s award of combined compensatory and punitive damages for any form of

disability discrimination under the FCRA in Florida is $693,089.00.8


6
  “Florida courts construe the FCRA in conformity with the ADA, [so] a disability discrimination
cause of action is analyzed under the ADA.” Wimberly v. Securities Tech. Group, Inc., 866 So.
2d 146, 147 (Fla. 4th Dist. App. 2004) (internal quotations and brackets omitted).
7
  Michael Axel v. Fields Motorcars of Florida, Inc., Case No. 15-cv-00893 (S.D. Fla.) (Verdict
Date: Feb. 22, 2017) ($3,220,000 of punitive damages and $600,000 of compensatory damages
under the FCRA); Jorud v. Michaels Store Inc., Case No. 09-cv-80885 (S.D. Fla.) (Verdict Date:
Sept. 1 2010) ($4,000,000 of punitive damages and $4,000,000 of compensatory damages under
ADA and FMLA); Ana Curiel v. Florida Bottling, Inc., 05-cv-22507 (S.D. Fla.) (Verdict Date:
Nov. 9, 2006) ($350,000 in compensatory and non-compensatory damages under the ADA and
the FCRA). Like Plaintiff alleges here, the plaintiff in Curiel alleged she was terminated and
subjected to workplace discrimination soon after she informed her employer that she had cancer.
See Curiel v. Fla. Bottling, Inc., 2007 WL 171871, at *1 (S.D. Fla. Jan. 18, 2007). DocRX also
notes that an award of punitive damages in excess of the FCRA’s $100,000 statutory cap is, of
course, subject to remittitur.
8
  In addition to the Axel and Curiel cases cited supra, n.7, see also Bralo v. Spirit Airlines, Case
No. 13-cv-60948 (S.D. Fla.) (Verdict Date: Feb. 13, 2014) ($160,000 of compensatory damages
and $375,000 of punitive damages); Carrillo v. Publix Super Markets Inc., Case No. 00-cv-
07362 (S.D. Fla.) (Verdict Date: Nov. 28, 2001) ($90,000 of compensatory damages); Delgado
v. Cole Muffler, Case No. 00-cv-03602 (S.D. Fla.) (Verdict Date: July 29, 2001) ($150,000 of
compensatory damages); D’Onofrio v. Costco Wholesale Corp, Case No. 15-cv-62065 (S.D.
Fla.) (Verdict Date: June 11, 2018) ($750,000 of compensatory damages and $25,000 of punitive
damages); Nordheim v. State of Florida, Case No. 01-cv-10096 (S.D. Fla.) (Verdict Date: Sept.
3, 2002) ($100,000 of compensatory damages); Decarlo v. City of Tallahassee, Case No. 14-cv-
00388 (N.D. Fla.) (Verdict Date: March 2, 2016) ($700,000 of compensatory damages); Archer
v. Aaron Rents Inc. d/b/a Mactavish Furniture Industries, Case No. 00-cv-00335 (Verdict Date:
May 23, 2001) ($500,000 of compensatory damages); Cross v. Wal-Mart Associates, Case No.
11-cv-00135 (N.D. Fla.) (Verdict Date: May 8, 2012) ($9,000 of compensatory damages and
$1,000 of punitive damages); Irwin v. Raytheon Co., Case No. 97-cv-1166 (M.D. Fla) (Verdict
Date: June 19, 1998) ($500,000 of compensatory damages); Soliday v. 7-Eleven Inc., Case No.
09-cv-00807 (M.D. Fla.) ($756,000 of compensatory damages); Noel v. Terrace of St. Cloud,
LLC, Case No. 14-cv-00597 (M.D. Fla.) (Verdict Date: Oct. 14, 2015) ($27,512.95 of
compensatory damages and $65,000 of punitive damages); McAnany v. Kraft General Foods,
Inc., Case No. 95-877-Civ (M.D. Fla) (Verdict Date: Nov. 19, 1996) ($100,000 of compensatory
damages and $1,185,000 of punitive damages); Kirkland v. Atlantic Marine Inc., Case No. 03-
cv-00530 (M.D. Fla.) (Verdict Date: Nov. 18, 2004) ($300,000 of compensatory damages); Ladd
v. City of West Palm Beach, Case No. 50-2011-CA-019080 (Fla. Cir. Ct., 15th Jud. Cir., Palm
Beach Co.) (Verdict Date: Aug. 30, 2013) ($694,000 of compensatory damages); Kwiatek v.
McCaw Cellular Communications of Florida, Inc., Case No. CL 95-8059 (Fla. Cir. Ct.) (Verdict
Date: Dec. 11, 1997) ($125,000 of compensatory damages and $1,000,000 of punitive damages).


                                                10
Case 1:20-cv-00001-JB-N Document 1 Filed 10/30/19 Page 11 of 15                    PageID #: 11



       21.     Moreover, it bears noting that nothing in Plaintiff’s Complaint indicates she is

seeking anything less than the maximum amount of punitive damages—$100,000. See Brown,

2005 WL 1126670, at *5 (finding additional evidence that the amount in controversy

requirement was satisfied where “[t]he FCRA allows for the recovery of punitive damages up to

$100,000, Fla. Stat. § 760.11(5), and nothing in [plaintiff’s] Complaint or Motion for Remand

indicates that she is seeking less than the maximum allowable amount of punitive damages.”).

Based on the foregoing, the jurisdictional amount in controversy requirement is easily satisfied

by Plaintiff’s request for compensatory and punitive damages.

       22.     Attorneys’ Fees. Lastly, Plaintiff specifically requests an award of attorneys’

fees, which a “prevailing party” may recover under the FCRA. Fla. Stat. § 760.11(5). A

reasonable amount of Plaintiff’s attorneys’ fees is thus included in assessing the jurisdictional

amount in controversy. Morrison v. Allstate Indem. Co., 228 F.3d 1255, 1265 (11th Cir. 2000)

(“When a statute authorizes the recovery of attorney’s fees, a reasonable amount of those fees is

included in the amount in controversy.”). While there is “[c]onflicting case law . . . as to

whether the amount of attorney’s fees for the amount-in-controversy analysis should be

calculated as of the date of removal or through the end of the case,” Brown v. Am. Exp. Co., Inc.,

2010 WL 527756, at *7 (S.D. Fla. Feb. 10, 2010), the better view, consistent with Eleventh

Circuit precedent, is that the Court should consider for purposes of its jurisdictional analysis a

reasonable estimate of attorneys’ fees based on the likely cost of litigating this action through

trial. E.g., DO Restaurants, Inc. v. Aspen Specialty Ins. Co., 984 F. Supp. 2d 1342, 1346 (S.D.

Fla. 2013) (including estimated attorneys’ fees likely to be incurred in litigating case through

trial in determining amount in controversy).




                                               11
Case 1:20-cv-00001-JB-N Document 1 Filed 10/30/19 Page 12 of 15                       PageID #: 12



       23.     A consideration of the amount of attorneys’ fees likely to be expended through

trial (versus at the time of removal) is fully consistent with the Eleventh Circuit’s direction that a

potential award of attorneys’ fees is included in the Court’s jurisdictional analysis even where

the claims arise under a statute (like the FCRA) that authorizes an award fees only to the

prevailing party. See, e.g., Cohen v. Off. Depot, Inc., 204 F.3d 1069 1079–80 (11th Cir. 2000)

(acknowledging that “when a statutory cause of action entitles a party to recover reasonable

attorney fees, the amount in controversy includes consideration of the amount of those

fees,” and then considering “the potential award of attorneys fees” to the plaintiff under a Florida

statute that only authorized an award of attorneys’ fees to “a prevailing party.”) (emphasis

added); Morrison, 228 F.3d at 1265 (same). Because a potential award of attorney’s fees

authorized by statute only to a prevailing plaintiff is considered in the Court’s jurisdictional

analysis, id., and because a plaintiff is not entitled to any such fees without “prevailing” in the

action, and, finally, because a party cannot “prevail” absent litigation on the merits following

removal, it necessarily follows that the amount of fees must be assessed as of some date after

removal—i.e., trial.

       24.     Plaintiff’s attorneys’ fees through trial would clearly exceed $75,000, as first

evidenced by the fact that plaintiffs’ awards of attorneys’ fees in discrimination and retaliation

actions routinely surpass $75,000.9 Second, in an affidavit submitted by Plaintiff’s counsel to



9
  E.g., Daniel-Rivera v. Everglades College d/b/a Keiser University, Case No. 16-cv-60044 (S.D.
Fla. 2016) ($156,239.12 in attorneys’ fees in ADA action); Benenati v. Jet Aviation/PalReilly v.
Duval County Public Schools, Case No. 4-cv-1320 (M.D. Fla. 2007) ($223,360 in attorneys’ fees
in FCRA and ADEA action); Beach Inc., Case No. 01-cv-08732 (S.D. Fla. 2003) ($148,470 in
attorneys’ fees in FMLA action); Vasquez v. Hillsborough County School Board, Case No. 01-
cv-02062 (M.D. Fla. 2001) ($75,009 in attorneys’ fees in FCRA and ADA action); Gantt v. The
Martin Brower Co., Case No. 97-cv-6233 (S.F. Fla. 1998) ($148,775 in attorneys’ fees in Title
VII action); Lipphardt v. Durango Steakhouse of Brandon, Inc., Case No. 97-1692-CIV (M.D.
Fla. 1999) ($500,000 in attorneys’ fees in Title VII action).


                                                 12
Case 1:20-cv-00001-JB-N Document 1 Filed 10/30/19 Page 13 of 15                      PageID #: 13



this Court on February 2, 2017, in another employment action, Plaintiff’s counsel represented

that “[m]y hourly rate is $350.00 per hour,” which represents a reasonable estimate of Plaintiff’s

counsel’s hourly rate in this action. [See Affidavit of Chad Levy, Esq., ¶ 12, attached hereto as

Exhibit I.] Mr. Levy’s co-counsel also submitted an affidavit to this Court on July 20, 2018 in

an employment action representing that his rate is $275.00 per hour. [See Affidavit of D. Cozad,

Esq., ¶ 8, attached hereto as Exhibit J.] $350.00 per hour multiplied by 121 hours plus $275.00

per hour multiplied by 121 hours amounts to $75,625, and 121 hours very clearly represents only

a portion of the number of hours each of Plaintiff’s attorneys will expend litigating this action, as

shown below.

       25.     Indeed, Plaintiff’s attorneys’ fees in this action through trial will be much higher

than $75,000 as made clear in a filing made by Plaintiff’s counsel with this Court just over one

year ago where he submitted that “$245,000 represent[ed] a reasonable award for attorneys fees

and non-taxable costs” in a case that also involved allegations “that Defendant failed to provide

reasonable accommodations for [plaintiff’s] disability in violation of [the FCRA].”             [See

D’Onfrio v. Costco Wholesale Corp., Case No. 15-cv-62065, Plaintiff’s Motion for Attorneys’

Fees and Non-Taxable Costs (S.D. Fla.), Exhibit K.] In fact, Plaintiff’s counsel referenced this

same figure in correspondence with counsel for DocRX prior to filing this action: “We

recommend that you discuss settlement at this time. The last disability discrimination case we tried

where the employer did not engage in settlement talks, at all, resulted in a $775,000 jury verdict

in our favor along with $245,000 in attorneys fees.” [Ex. H, 1/14/2019 Letter from C. Levy,

Esq., p. 3.] Based on Plaintiff’s counsel’s suggestion that litigating this action through trial

could similarly result in $245,000 in attorneys’ fees, $75,625 represents only a portion of the

amount of attorneys’ fees “in controversy” in this case.




                                                 13
Case 1:20-cv-00001-JB-N Document 1 Filed 10/30/19 Page 14 of 15                      PageID #: 14



         26.     Considering the above categories of back pay, front pay, compensatory damages,

punitive damages, and attorneys’ fees which “could” be recovered and estimates about which the

Court may reasonably deduce from its “judicial experience and common sense,” Roe, 613 F.3d at

1062, and based on the cited information and data, Plaintiff’s claims plainly involve an amount

in controversy in excess of $75,000, exclusive of interests and costs.

   IV.         THE OTHER PREREQUISITES FOR REMOVAL HAVE BEEN SATISFIED

         27.     As set forth above, this Notice of Removal is timely, as it was filed within thirty

days of service of process on DocRX.

         28.     After the filing of this Notice of Removal, DocRX will promptly give written

notice thereof to Plaintiff and file a copy with the Clerk of the Circuit Court of the Nineteenth

Judicial Circuit in and for St. Lucie County, Florida, which shall effect the removal, and the state

court shall proceed no further unless and until the case is remanded. A copy of the form filed in

the state court is attached hereto as Exhibit L.

         29.     The prerequisites for removal under 28 U.S.C. § 1441 have been met.

         30.     If any question arises as to the propriety of the removal of this action, DocRX

requests the opportunity to present a brief and submit additional evidence in support of its

position that the case is removable and to conduct jurisdictional discovery.

         WHEREFORE, DocRX, desiring to remove this case to the United States District Court

for the Southern District of Florida, Fort Pierce Division, being the division of said Court for the

county in which said case is pending, prays that the filing of this Notice of Removal with the

Clerk of the Circuit Court of the Nineteenth Judicial Circuit in and for St. Lucie County, Florida,

shall effect the removal of said case to this Court.




                                                   14
Case 1:20-cv-00001-JB-N Document 1 Filed 10/30/19 Page 15 of 15                  PageID #: 15



                                            Respectfully submitted,


                                            /s/ Richard M. Gaal
                                            RICHARD M. GAAL
                                            Fla Bar ID # 64827
                                            Email: rgaal@mcdowellknight.com
                                            Secondary Email:
                                            wgilmer@mcdowellknight.com
                                            tbenton@mcdowellknight.com
                                            McDowell Knight Roedder & Sledge, L.L.C.
                                            11 N. Water Street, Suite 13290
                                            Mobile, AL 36602
                                            Telephone: 251/432-5300
                                            Facsimile: 251/432-5303
                                            Direct Number: 251/431-8831
                                            Attorney for DocRX Inc.


                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served by CM/ECF
and/or U.S. Mail, first class postage, pre-paid on October 30, 2019 on all counsel or parties of
record on the Service List below.


                                            /s/ Richard M. Gaal


                                        SERVICE LIST

 CHAD E. LEVY, ESQ.
 DAVID M. COZAD, ESQ.
 LAW OFFICES OF LEVY & LEVY, P.A.
 1000 Sawgrass Corporate Parkway
 Suite 588
 Sunrise, Florida 33323
 Telephone: (954) 763-5722
 Facsimile: (954) 763-5723
 Email: chad@levylevylaw.com
 Service Email: assistant@levylevylaw.com




                                              15
